Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 1 of 15 Page ID #:514




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    TRACYE BENARD WASHINGTON,                      Case No. CV 19-169-VAP (KK)
 11                               Plaintiff,
 12                         v.                        FINAL REPORT AND
                                                      RECOMMENDATION OF UNITED
 13    CALIFORNIA DEPARTMENT OF                       STATES MAGISTRATE JUDGE
       CORRECTIONS AND
 14    REHABILITATION, ET AL.,
 15                               Defendants.
 16
 17
 18          This Final Report and Recommendation is submitted to the Honorable
 19   Virginia A. Phillips, United States District Judge, pursuant to 28 U.S.C. § 636 and
 20   General Order 05-07 of the United States District Court for the Central District of
 21   California.
 22                                              I.
 23                        SUMMARY OF RECOMMENDATION
 24          Plaintiff Tracye Benard Washington (“Plaintiff”) proceeding pro se and in
 25   forma pauperis, filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. §
 26   1983 (“Section 1983”) alleging correctional officers at California State Prison – Los
 27   Angeles County in Lancaster, California (“CSP-LAC”) violated his Eighth
 28   Amendment rights during incidents on July 25, 2018 and November 14, 2018.
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 2 of 15 Page ID #:515




  1   Defendants Hanks, Romo-Munoz, Lizama, Hernandez, Wingfield, Rosales, and
  2   Pressnell (“Defendants”) filed a Motion for Summary Judgment (“Motion”) on the
  3   grounds Plaintiff failed to exhaust his administrative remedies. For the reasons below,
  4   the Court recommends Defendants’ Motion be GRANTED IN PART and DENIED
  5   IN PART.
  6                                             II.
  7                               PROCEDURAL HISTORY
  8         On January 8, 2019, Plaintiff constructively filed1 a civil rights complaint
  9   (“Complaint”) pursuant to Section 1983, Title II of the Americans with Disabilities
 10   Act (“ADA”), and Section 504 of the Rehabilitation Act against California
 11   Department of Corrections and Rehabilitation (“CDCR”), the warden of CSP-LAC,
 12   and various correctional officers at CSP-LAC where Plaintiff was housed at the time
 13   of the allegations giving rise to the Complaint. See ECF Docket No. (“Dkt.”) 1,
 14   Complaint. The Complaint alleged claims stemming from two incidents in July and
 15   November of 2018. Id. On March 13, 2019, the Court dismissed the Complaint with
 16   leave to amend. Dkt. 9.
 17         On April 1, 2019, Plaintiff constructively filed the FAC setting forth the
 18   following remaining claims2:
 19         (1) defendants Hanks, Romo-Munoz, Lizama, Hernandez, Wingfield, and
 20             Pressnell violated Plaintiff’s Eighth Amendment rights by using excessive
 21             force against him on July 25, 2018 (“Claim One”); and
 22
 23
 24
 25
      1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
      to mail to court, the court deems the pleading constructively “filed” on the date it is
 26   signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
      Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
 27   applies to § 1983 suits filed by pro se prisoners”).
      2 On June 14, 2019, the Court issued an Order dismissing with prejudice Plaintiff’s
 28
      claims against defendants Hanks and Romo-Munoz in their official capacity. Dkt. 19.
                                                   2
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 3 of 15 Page ID #:516




  1         (2) defendants Rosales, Lizama, Hernandez, Wingfield, and Pressnell violated
  2             Plaintiff’s Eighth Amendment rights by using excessive force against him
  3             on November 14, 2018 (“Claim Two”). Dkt. 12 at 5.
  4         On December 11, 2019, Defendants filed the instant Motion arguing Plaintiff
  5   failed to exhaust his administrative remedies and Defendants are entitled to judgment
  6   as a matter of law. Dkt. 49, Motion.
  7         In support of the Motion, Defendants submit:
  8             • Statement of Uncontroverted Facts and Conclusions of Law, dkt. 51
  9                (“SUF”);
 10             • Request for Judicial Notice,3 dkt. 52;
 11             • Declaration of H. Liu, Acting Chief of Office of Appeals (“OOA”) for
 12                the California Department of Corrections and Rehabilitation (“CDCR”),
 13                dkt. 53 (“Liu Decl.”); and
 14             • Declaration of A. Ojeda, Correctional Counselor and Appeals
 15                Coordinator for CSP-LAC, dkt. 54 (“Ojeda Decl.”) 4
 16         On December 11, 2019, the Court issued an Order notifying Plaintiff of the
 17   requirements for opposing a motion for summary judgment pursuant to Rand v.
 18   Rowland, 154 F.3d 952 (9th Cir. 1998). Dkt. 55.
 19         On March 2, 2020, Plaintiff constructively filed an Opposition attaching
 20   various documents, including copies of his grievances and the OOA’s third level
 21   decisions regarding the July and November 2018 incidents. Dkt. 61, Opp. 5 In his
 22
 23   3 Defendants request the Court take judicial notice of CDCR inmate appeal
      regulations, set forth in Title 15 of the California Code of Regulations, Sections 3084
 24   through 3086, updated through June 1, 2018. Dkt. 52. Defendants’ Request for
      Judicial Notice is GRANTED.
 25   4 The Court notes both the Liu and Ojeda Declarations refer to exhibits which do not
      appear to be attached or filed with the Court. Nevertheless, as set forth below, the
 26   declarations alone appear to be sufficient evidence of the dates each grievance was
      filed and responded to and Plaintiff does not dispute the accuracy of the dates or the
 27   contents of the documents.
      5 The Court refers to the pages of the Opposition and its supporting documents as
 28
      though they were consecutively paginated.
                                                    3
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 4 of 15 Page ID #:517




  1   Opposition, Plaintiff (1) claims the OOA failed to respond to his third level appeal
  2   regarding the July 2018 incident in a timely manner, thus rendering his administrative
  3   remedies “effectively unavailable”; and (2) concedes administrative remedies regarding
  4   the November 2018 incident had not been exhausted at the time of filing the
  5   Complaint, but argues the Court should allow his claim to proceed for the sake of
  6   “judicial economy”. Id. at 3-5.
  7         On March 16, 2020, Defendants filed a Reply arguing Plaintiff’s claims were
  8   unexhausted until he received the third level decisions on July 9, 2019, and August 1,
  9   2019, respectively. Dkt. 62, Reply at 3.
 10         On April 21, 2020, the Court issued a Report and Recommendation that
 11   Defendants’ Motion be granted in part and denied in part, dismissing Claim Two and
 12   defendant Rosales without prejudice. Dkt. 63.
 13         On May 21, 2020, Defendants filed Objections to the original Report and
 14   Recommendation. Dkt. 66.
 15         The Motion thus stands submitted and ready for decision.6 The Court issues
 16   the instant Final Report and Recommendation addressing Defendants’ Objections in
 17   footnotes 8, 11, 13, and 14 below.
 18   ///
 19   ///
 20   ///
 21   6 Plaintiff also contends Defendants did not respond to his request for discovery
 22   regarding exhaustion of his claims. Dkt. 61, Opp. at 1-2. In support of the Reply,
      Defendants submit the Declaration of Deputy Attorney General K. Jung, stating she
 23   received and responded to Plaintiff’s discovery request. Dkt. 62, Reply at 2;
      Declaration of K. Jung. While it appears Plaintiff has not received Defendants’
 24   responses, Plaintiff was previously granted an opportunity to conduct discovery, dkt.
      58, and filed his Opposition without requesting a further extension of time to
 25   complete such discovery. Hence, to the extent Plaintiff is now opposing the Motion
      on the grounds he has not received discovery responses, Plaintiff cannot assert missed
 26   discovery opportunities in light of his failure to file a motion pursuant to Federal Rule
      of Civil Procedure 56(d) “identify[ing] by affidavit the specific facts that further
 27   discovery would reveal, and explain why those facts would preclude summary
      judgment.” Hupp v. San Diego Cty., No. 3:12-CV-00492-GPC, 2014 WL 347472, at
 28   *4 (S.D. Cal. Jan. 30, 2014) (citing Tatum v. City and Cty. of San Francisco, 441 F.3d
      1090, 1100 (9th Cir. 2006)).
                                                   4
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 5 of 15 Page ID #:518




  1                                              III.
  2                                   LEGAL STANDARD
  3         Summary judgment is appropriate if there is no genuine issue as to any material
  4   fact and a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A
  5   “material” fact is one which might affect the outcome of the case under the applicable
  6   law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed.
  7   2d 202 (1986). A dispute about a material fact is genuine if a reasonable jury could
  8   return a verdict for the non-moving party. Id.
  9         The moving party bears the initial burden of demonstrating the absence of a
 10   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.
 11   2548, 91 L. Ed. 2d 265 (1986). The moving party has no burden, however, to negate
 12   or disprove matters on which the non-moving party will have the burden of proof at
 13   trial. Id. at 325. The moving party need only point out to the court there is an
 14   absence of evidence to support the non-moving party’s case. Id.
 15         The burden then shifts to the non-moving party to “designate ‘specific facts
 16   showing that there is a genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P.
 17   56(e)). The non-moving party can “no longer can rely on allegations alone, however
 18   plausible they may be.” Lopez v. Pac. Mar. Ass’n, 657 F.3d 762, 768 (9th Cir. 2011)
 19   (citation omitted); see also Estate of Tucker ex rel. Tucker v. Interscope Records, 515
 20   F.3d 1019, 1033 (9th Cir. 2008); Nelson v. Pima Community Coll., 83 F.3d 1075,
 21   1081-82 (9th Cir. 1996). Rather, a “party opposing summary judgment must present
 22   some significant probative evidence tending to support the complaint.” Bias v.
 23   Moynihan, 508 F.3d 1212, 1222 (9th Cir. 2007) (citation and internal quotation marks
 24   omitted). If a plaintiff fails “to present any evidence to support” a claim, summary
 25   judgment in favor of the defendant is appropriate. Id.
 26         An affidavit or declaration may be used to support or oppose a motion for
 27   summary judgment, provided it is “made on personal knowledge, set[s] out facts that
 28   would be admissible in evidence, and show[s] that the affiant or declarant is

                                                  5
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 6 of 15 Page ID #:519




  1   competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). In addition,
  2   pursuant to Central District Local Rule 56-3, the Court assumes the material facts as
  3   claimed and adequately supported by the moving party are admitted to exist without
  4   controversy.7
  5            In deciding a motion for summary judgment, the evidence is viewed in the light
  6   most favorable to the non-moving party, and all justifiable inferences are to be drawn
  7   in its favor. Anderson, 477 U.S. at 255. Moreover, “[c]redibility determinations, the
  8   weighing of the evidence, and the drawing of legitimate inferences from the facts are
  9   jury functions, not those of a judge [when] he [or she] is ruling on a motion for
 10   summary judgment.” Id.; see Berry v. Baca, 379 F.3d 764, 769 (9th Cir. 2004).
 11                                               IV.
 12                                        DISCUSSION
 13   A.       THE PRISON LITIGATION REFORM ACT OF 1996
 14            As part of the Prison Litigation Reform Act of 1996 (“PLRA”), Congress
 15   amended and strengthened the requirement that prisoners pursuing claims under
 16   Section 1983 and other federal statutes must first exhaust administrative remedies.
 17   Woodford v. Ngo, 548 U.S. 81, 85, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006). As
 18   amended, 42 U.S.C. § 1997e(a) (“Section 1997e(a)”) provides: “No action shall be
 19   brought with respect to prison conditions under section 1983 of this title, or any other
 20   Federal law, by a prisoner confined in any jail, prison, or other correctional facility
 21   until such administrative remedies as are available are exhausted.” 42 U.S.C. §
 22   1997e(a).
 23
 24   7   Central District Local Rule 56-3 provides:
 25                    In determining any motion for summary judgment or partial
               summary judgment, the Court may assume that the material facts as
 26            claimed and adequately supported by the moving party are admitted to
               exist without controversy except to the extent that such material facts
 27            are (a) included in the “Statement of Genuine Disputes” and (b)
 28            controverted by declaration or other written evidence filed in opposition
               to the motion.
                                                    6
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 7 of 15 Page ID #:520




  1         1.     PLRA’s Administrative Exhaustion Requirement
  2         The PLRA requires a prisoner to complete any prison administrative process
  3   capable of addressing the inmate’s complaint, even if the prisoner seeks money
  4   damages and such relief is not available under the administrative process. See Booth
  5   v. Churner, 532 U.S. 731, 741, 121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001). “[T]he
  6   PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether
  7   they involve general circumstances or particular episodes, and whether they allege
  8   excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532, 122 S. Ct.
  9   983, 152 L. Ed. 2d 12 (2002); see also Jones v. Bock, 549 U.S. 199, 211, 127 S. Ct.
 10   910, 166 L. Ed. 2d 798 (2007) (“There is no question that exhaustion is mandatory
 11   under the PLRA and that unexhausted claims cannot be brought in court.”).
 12         In addition, Section “1997e(a) requires exhaustion before the filing of a
 13   complaint” and is not satisfied by exhaustion during the course of the litigation.
 14   McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see also Ngo, 548 U.S. at 93-
 15   94. “[P]roper exhaustion” under the PLRA requires that a prisoner comply with the
 16   prison’s “deadlines and other critical procedural rules” as a precondition to bringing
 17   suit in federal court. See Ngo, 548 U.S. at 90. If a prisoner has not exhausted his
 18   available administrative remedies before filing his federal suit, the court must dismiss
 19   the action without prejudice to allow plaintiff to file a new action after he has
 20   completed his administrative remedies. See McKinney, 311 F.3d at 1200-01; see also
 21   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (holding a claim involving
 22   conduct after the date of the original complaint and alleged for the first time in an
 23   amended complaint is exhausted if the administrative remedies are exhausted before
 24   the filing of the amended complaint).
 25         2.     The Parties’ Burdens in Proving Exhaustion Or Failure To
 26                Exhaust
 27         Section 1997e(a) creates an affirmative defense and, therefore, “inmates are not
 28   required to specially plead or demonstrate exhaustion in their complaints.” Jones, 549

                                                  7
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 8 of 15 Page ID #:521




  1   U.S. at 216. Rather, the issue of non-exhaustion is properly raised in a motion for
  2   summary judgment. Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en banc).
  3   A defendant has the burden of raising and proving a plaintiff’s failure to exhaust. Id.
  4   If a defendant meets this burden, the burden shifts to the plaintiff to come forward
  5   with evidence showing administrative remedies were “effectively unavailable.” Id.;
  6   Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010).
  7          3.     When Administrative Remedies Are “Effectively Unavailable”
  8          The United States Supreme Court has held administrative remedies are
  9   “effectively unavailable” when prison administrators “thwart inmates from taking
 10   advantage of a grievance process through machination, misrepresentation, or
 11   intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1860, 195 L. Ed. 2d 117 (2016). Prison
 12   administrators “thwart inmates from taking advantage of a grievance process,” thus
 13   rendering administrative remedies “effectively unavailable,” when they improperly fail
 14   to process an inmate’s grievance within required deadlines.8 Andres v. Marshall, 867
 15   F.3d 1076, 1078-79 (9th Cir. 2017) (discussing consensus among circuits that failure to
 16   respond to a grievance within time limits renders administrative remedies “effectively
 17   unavailable”); see also Mills v. Mitchell, 792 F. App’x 511, 512 (9th Cir. 2020) 9
 18   (“[Prison administrators’] repeated failure to meet the statutorily required deadlines . .
 19   . made remedies effectively unavailable . . .”).
 20   B.     CALIFORNIA’S INMATE GRIEVANCE PROCESS
 21          The State of California provides its prisoners and parolees the right to appeal
 22   administratively “any policy, decision, action, condition, or omission by the
 23   department or its staff that the inmate or parolee can demonstrate as having a material
 24
      8 In their Objections, Defendants argue the “Ninth Circuit has refused to excuse the
 25   exhaustion requirement for an untimely response to an Appeal.” Dkt. 66 at 7-8.
      Defendants’ only citation to the Ninth Circuit, however, is an unpublished case from
 26   2002. Id. (citing Baird v. Terhune, 43 F. App’x 132 (9th Cir. 2002)). Unpublished
      cases issued before January 1, 2007 are not persuasive. See U.S. Ct. App. 9th Cir. R.
 27   36-3(b); Fed. R. App. P. 32.1(a).
      9 The Court may cite to unpublished Ninth Circuit opinions issued on or after January
 28
      1, 2007. U.S. Ct. App. 9th Cir. R. 36-3(b); Fed. R. App. P. 32.1(a).
                                                  8
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 9 of 15 Page ID #:522




  1   adverse effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, §
  2   3084.1(a) (2019) (as revised in 2016).10
  3          1.     California’s Three Levels of Appeal
  4          At the time of the events giving rise to the present action, California prisoners
  5   were required to proceed through three separate levels of appeal to exhaust the
  6   administrative appeal process: (1) first level appeal to the prison’s appeals coordinator;
  7   (2) second level appeal to the “hiring authority or designee;” and (3) third level appeal
  8   to the Secretary of the CDCR. See id. § 3084.7. A final decision from the Secretary’s
  9   level of review – that is, the third level – exhausts the prisoner’s administrative
 10   remedies. See id. § 3084.7(d)(3) (2019) (as revised in 2016).
 11          2.     Time Limit For Administrative Response To Third Level Appeal
 12          The Secretary is required to respond to third level appeals within 60 working
 13   days. Cal. Code Regs. tit. 15, § 3084.8(c) (2019) (as revised in 2016). Responses to
 14   third level appeals are exempt from this time limit only in exceptional circumstances.
 15   See id. § 3084.8(d) (2019) (as revised in 2016).
 16   C.     ANALYSIS
 17          1.     Plaintiff Has Shown His Administrative Remedies Were
 18                 Effectively Unavailable For Claim One Related To The July 2018
 19                 Incident
 20          In Claim One, Plaintiff alleges that in July 2018, after a cell door closed on his
 21   left leg, defendant Lizama struck Plaintiff in the face, defendants Hanks and Romo
 22   Munoz slammed Plaintiff’s head onto the concrete, and defendants Pressnell,
 23   Hernandez, and Wingfield kicked Plaintiff’s back and legs, thereby violating his
 24   Eighth Amendment rights by use of excessive force. SUF 3-4; Dkt. 12, FAC at 1, 3-5.
 25   As a result, Plaintiff required hospitalization and was left confined to a wheelchair,
 26   partially paralyzed. Id.
 27   10Sections 3084.1-3084.9 were ordered repealed on March 25, 2020. See Cal. Code
 28   Regs. tit. 15, §§ 3084.1-3084.9. These sections, however, remain effective through
      June 1, 2020, and thus govern here. Id.
                                                  9
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 10 of 15 Page ID #:523




   1                 a.     Additional Background
   2          The undisputed evidence establishes that on July 30, 2018, Plaintiff filed a
   3   grievance regarding Claim One, which bypassed the first level of review and
   4   proceeded directly to the second level appeal. SUF 7; Ojeda Decl. ¶ 13. On
   5   September 11, 2018, the CSP-LAC appeals office issued a second level response
   6   finding CSP-LAC staff did not violate policy. Ojeda Decl. ¶ 13. Plaintiff submitted
   7   his third level appeal which was received by the OOA on October 1, 2018. Liu Decl.
   8   ¶ 7.
   9          On January 8, 2019, Plaintiff filed the Complaint. SUF 2; Dkt. 1. On February
  10   22, 2019, the OOA issued a letter to Plaintiff notifying him that his appeal had been
  11   routed back to the CSP-LAC appeals office for further action. Liu Decl. ¶ 7. On
  12   March 20, 2019, the CSP-LAC appeals office issued an amended second level
  13   response finding staff did not violate CDCR policy. Ojeda Decl. ¶ 13. Plaintiff
  14   resubmitted his third level appeal and received a third level decision on July 9, 2019.
  15   Liu Decl. ¶ 7.
  16                 b.     Analysis
  17          Here, Plaintiff filed the Complaint on January 8, 2019, 65 working days after
  18   the OOA received his initial third level appeal on October 1, 2018. See SUF 2; Dkt.
  19   1. At the time Plaintiff filed his Complaint, Defendants had not responded or
  20   rejected his initial third level appeal. In fact, Plaintiff did not receive a response to his
  21   initial third level appeal until 31 working days after he filed his Complaint and did not
  22   receive a third level decision until 126 working days after he filed his Complaint.11
  23
       11In their Objections, Defendants argue “[i]t is not reasonable to conclude that prison
  24   officials thwarted administrative remedies when they complied with the appeal
       regulations and kept the inmate reasonably informed of the status of his
  25   administrative remedies.” Dkt. 66 at 10. Plaintiff, however, did not receive any
       response to his third level appeal until after he filed the original Complaint.
  26   Defendants appear to disregard the fact that the February 22, 2018 notice to Plaintiff
       was issued 31 working days after he filed the Complaint and 36 working days after a
  27   response was due (i.e. December 31, 2018, 60 working days after October 1, 2018).
       Hence, at the time Plaintiff filed the Complaint, he had no way of knowing the OOA
  28   intended to respond. Moreover, Plaintiff was under no obligation to dismiss his
       Complaint and re-file it based on Defendants’ belated response as Defendants suggest
                                                    10
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 11 of 15 Page ID #:524




   1   This failure of Defendants to respond or reject Plaintiff’s initial third level appeal
   2   within the 60-day time limit set forth in section 3084.8(c)12 rendered Plaintiff’s
   3   administrative remedies “effectively unavailable.” See Mills, 792 F. App’x at 512.13
   4          Defendants do not dispute that the OOA failed to provide Plaintiff with a
   5   response to his initial third level appeal within sixty days. Defendants nonetheless
   6   argue Plaintiff has not exhausted his administrative remedies because he filed the
   7   Complaint before receiving the third level decision. Dkt. 49, Motion at 8. In support
   8   of this argument, Defendants claim Plaintiff improperly relied on sections
   9   3084.9(a)(5)(A)(6) and 3084.8(e) in assuming a lack of timely response was equivalent
  10   to a denial of his third level appeal. Dkt. 62, Reply at 3 (citing Opp. at 5). Section
  11   3084.9(a)(5)(A)(6) explicitly allows inmates who have submitted grievances related to
  12   sexual misconduct to treat an absence of a timely response, at any level, as a denial.
  13   Section 3084.9(a)(5)(A)(6) (2019) (as revised in 2016). Section 3084.8(e) requires that
  14   inmates be provided with an explanation if they are not provided with a timely
  15   response to their appeal, but explicitly exempts third level appeals. Cal. Code Regs.
  16   tit. 15, § 3084.8(e) (2019) (as revised in 2016).
  17          The appeal at issue is a third level appeal which does not contain any
  18   allegations of sexual misconduct. Section 3084.9(a)(5)(A)(6) is, therefore, not
  19   applicable. In addition, while section 3084.8(e) exempts Defendants from providing
  20   an explanation of the reasons for delay at the third level of review, it does not
  21   explicitly exempt Defendants from complying with the 60-day time limit set forth in
  22   section 3084.8(c), nor do Defendants cite any regulation or case law to support their
  23
       in footnote 2 of their Objections. See Andres, 867 F.3d at 1079 (holding exhaustion
  24   is measured at the time the action is filed).
       12 All future code section references are to Title 15 of the California Code of
  25   Regulations.
       13 In their Objections, Defendants argue this case is distinguishable from Mills
  26
       because here, the OOA sent Plaintiff a “proper notice” advising him the OOA had
  27   received the third level appeal and was a “form of response . . . demonstrating the
       availability of administrative remedies.” Dkt. 66 at 5. This argument, however, once
  28   again disregards the fact that the February 22, 2018 notice to Plaintiff was not issued
       until after he filed the Complaint.
                                                    11
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 12 of 15 Page ID #:525




   1   assertion that they are otherwise exempt. See Cal. Code Regs. tit. 15, § 3084.8(c)
   2   (2019) (as revised in 2016).
   3          Hence, Plaintiff’s administrative remedies were “effectively unavailable” once
   4   the OOA failed to either respond or reject Defendant’s third level appeal within the
   5   60-day time limit set forth in section 3084.8(c), regardless of the fact that the OOA
   6   eventually explained the delay and responded. See Mills, 792 F. App’x at 512. To
   7   conclude otherwise could allow exploitation of the exhaustion requirement by prison
   8   officials who indefinitely delay their response to grievances. See Andres, 867 F.3d at
   9   1078-7914; see also Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002) (“[W]e
  10   refuse to interpret the PLRA so narrowly as to permit prison officials to exploit the
  11   exhaustion requirement through indefinite delay in responding to grievances.”
  12   (alterations and quotation marks omitted)).
  13          Accordingly, considering the evidence viewed in the light most favorable to
  14   Plaintiff, Defendants have not met their burden of showing the absence of a genuine
  15   issue of material fact regarding Plaintiff’s failure to exhaust his administrative
  16   remedies for his claim regarding the July 2018 incident. See Celotex, 477 U.S. at 325.
  17   ///
  18   ///
  19   ///
  20   ///
  21   14 In their Objections, Defendants argue this case is distinguishable from Andres
  22   because “[i]n the present matter, prison officials actually processed the Appeal . . .
       albeit after sixty (60) days of initial receipt at the Third Level of Review.” Dkt. 66 at
  23   6. Defendants appear to focus on the fact that in Andres the plaintiff had filed a
       separate state habeas action in which the state court found the defendants improperly
  24   failed to timely process the plaintiff’s grievance. Id. Defendants’ argument, however,
       relies on their inaccurate claim that the grievance in the instant case was timely
  25   processed, which it was not. In the instant case and Andres, the grievances were
       ultimately “processed” and fully exhausted after the plaintiffs had filed the operative
  26   complaints. Regardless of whether the grievances were ultimately processed, the
       Ninth Circuit in Andres held exhaustion must be measured at the time the action is
  27   filed. Andres, 867 F.3d at 1079. In both Andres and the instant case, on the date
       plaintiffs filed their respective complaints, their administrative remedies were
  28   unavailable because the time to respond to their grievances had passed and there was
       no indication they were being processed.
                                                      12
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 13 of 15 Page ID #:526




   1         2.     Plaintiff Has Not Exhausted His Administrative Remedies Or
   2                Shown His Administrative Remedies Were Effectively Unavailable
   3                For Claim Two Related To The November 2018 Incident
   4         In Claim Two, Plaintiff alleges that in November 2018, Defendants Rosales,
   5   Pressnell, Hernandez, Lizama, and Wingfield each grabbed Plaintiff out of his
   6   wheelchair by the chains attached to his handcuffs and held Plaintiff, with his arms
   7   through the cell door and the full weight of his body bearing on his handcuffs, for at
   8   least thirty seconds before pushing Plaintiff back into his wheelchair, thereby violating
   9   his Eighth Amendment rights by use of excessive force. SUF 5; Dkt. 12, FAC at 5.
  10                a.     Additional Background
  11         The undisputed evidence establishes Plaintiff filed a grievance regarding Claim
  12   Two on November 20, 2018, which bypassed the first level of review and proceeded
  13   directly to the second level appeal. SUF 10; Ojeda Decl. ¶ 14. On December 21,
  14   2018, the CSP-LAC appeals office issued a second level response. Ojeda Decl. ¶ 14.
  15   On January 22, 2019, the OOA received Plaintiff’s third level appeal. Liu Decl. ¶ 8;
  16   SUF 1. On August 1, 2019, Plaintiff received a third level decision. SUF 11; Liu
  17   Decl. ¶ 8.
  18                b.     Analysis
  19         Here, Plaintiff admits he had not yet submitted his grievance regarding this
  20   claim for third level review at this time he filed the Complaint. See dkt. 61, Opp. at 7.
  21   Plaintiff, therefore, concedes he failed to exhaust his administrative remedies for
  22   Claim Two prior to filing the Complaint on January 8, 2019. Id.; McKinney, 311 F.3d
  23   at 1199; cf. Rhodes, 621 F.3d at 1004.
  24         Plaintiff argues, however, that the Court should deny Defendants’ Motion and
  25   allow Claim Two to proceed because it “relates” back to his other claim and for the
  26   sake of “judicial economy”. Dkt. 61, Opp. At 7. Plaintiff does not cite, nor has the
  27   Court found, any authority applying the concept of “relation back” to other claims in
  28

                                                  13
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 14 of 15 Page ID #:527




   1   the context of the PLRA’s exhaustion requirement.15 Rather, where a plaintiff has
   2   filed a “mixed complaint,” consisting of both unexhausted and exhausted claims, the
   3   unexhausted claims must be dismissed. Lira v. Herrera, 427 F.3d 1164, 1175-76 (9th
   4   Cir. 2005) (holding unexhausted claims “can be treated independently”). Moreover,
   5   the Ninth Circuit has contemplated this exhaustion requirement will result in “the
   6   expenditure of additional resources on part of the parties and the court,” but
   7   nonetheless concluded Congress “made a policy judgment that this concern is
   8   outweighed by the advantages of requiring exhaustion prior to the filing of suit.”
   9   McKinney, 311 F.3d at 1199-1200. The Court, therefore, lacks discretion to consider
  10   Claim Two in this action because it was not exhausted at the time the Complaint was
  11   filed. See McKinney, 311 F.3d at 1199 (noting the PLRA’s “exhaustion requirement
  12   is mandatory”).
  13         Accordingly, considering the evidence viewed in the light most favorable to
  14   Plaintiff, Defendants have met their burden of showing the absence of a genuine issue
  15   of material fact regarding Plaintiff’s failure to exhaust his administrative remedies for
  16   his claim regarding the November 2018 incident. See Celotex, 477 U.S. at 325.
  17                                               V.
  18                                  RECOMMENDATION
  19         IT IS THEREFORE RECOMMENDED the Court issue an Order: (1)
  20   accepting this Final Report and Recommendation; (2) DENYING Defendants’
  21   Motion for Summary Judgment on Claim One; (3) GRANTING Defendants’ Motion
  22
  23
  24   15 While the concept of “relation back” does not appear to apply to exhaustion, the
       Court notes it recently denied Defendants’ Motion to Sever, finding Claim Two was
  25   properly, permissively joined pursuant to Federal Rules of Civil Procedure 18 and 20.
       See dkt. 48. Claim Two, however, involves an independent claim of excessive force
  26   on a distinct date involving at least one distinct defendant such that ordinary rules of
       claim preclusion would not prevent Plaintiff from bringing the claim regarding the
  27   November 2018 incident in a separate action. See Lira, 427 F.3d at 1174 (noting the
       “PLRA causes of action joined in a single action may concern entirely independent
  28   underlying factual circumstances, so that ordinary rules of claim preclusion would not
       apply later”).
                                                    14
Case 2:19-cv-00169-VAP-KK Document 67 Filed 06/08/20 Page 15 of 15 Page ID #:528




   1   for Summary Judgment on Claim Two; and (4) DISMISSING Claim Two without
   2   prejudice.16
   3
   4   Dated: June 08, 2020
   5                                            HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   16   Accordingly, defendant Rosales should be dismissed from the action.
                                                  15
